Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 22-29 are pending as of the reply and amendments filed on 11/17/21. Claims 1-21 and 30 have been canceled. 
The rejection under 35 USC 112(b) is withdrawn in view of the amended claims.
The 103 rejections over Goldin; over Goldin in view of Odhar, and further in view of Raghav; over Goldin in view of Fuge; and over Goldin in view of Fuge, further in view of Odhar, and Raghav are withdrawn in view of the amendments to the claims.
The objection to claim 30 is withdrawn as this claim has been canceled. 
The updated sequence listing filed on 11/17/21 is accepted. 
Claims 22-29 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: although the prior art teaches azelastine for treating or alleviating a coronavirus infection, applying azelastine at an amount of 1 ng-1000 ng/cm2 is not taught or suggested. Goldin, USP 8642069 (of previous record) represents the closest prior art. Goldin teaches treatment of viral respiratory tract infections, including those caused by coronaviruses comprising administering a combination of a nasal steroid and a nasal antihistamine, with azelastine exemplified as an antihistamine. 2 as claimed; the instant claims are therefore novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statements
The IDS filed on 11/17/21 & 11/29/21 have been considered. 


Conclusion
Claims 22-29 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627